Exhibit (10.xxvii)

COOPER TIRE & RUBBER COMPANY

EXECUTIVE DEFERRED COMPENSATION PLAN

PARTICIPATION AGREEMENT

This Participation Agreement (the “Participation Agreement”) is between the
undersigned,                          (the “Participant”) and Cooper Tire &
Rubber Company (the “Company”), and is subject to all of the terms and
conditions of the Cooper Tire & Rubber Company Executive Deferred Compensation
Plan, as amended, (the “Plan”) including required amendments to conform to the
Internal Revenue Code Section 409A deferred compensation law and regulations. By
signing this Participation Agreement, the Participant is expressing a desire to
participate in the Plan and agrees to be bound by the provisions of the Plan.
CAPITALIZED TERMS NOT DEFINED HEREIN SHALL HAVE THE MEANINGS SET FORTH IN THE
PLAN.

I DO WISH TO PARTICIPATE IN THE PLAN, AND I HEREBY MAKE THE FOLLOWING ELECTIONS
IN ACCORDANCE WITH THE TERMS OF THE PLAN:

This Participation Agreement is effective for the 2014 Plan Year, ending
December 31, 2014.

 

  1.

Deferral Election. The Participant elects to defer:

 

  (a)

$            (per pay period) or             % of Base Salary;

 

  (b)

$             or             % of any annual Cash Award earned through services
performed by the Participant during the year 2014, or if any annual Cash Award
is in excess of $             (“Annual Floor Amount”), then $             or
            % of any annual Cash Award in excess of such Annual Floor Amount;
and

 

  (c)

$             or             % of any multi-year Cash Award earned through
services performed by the Participant during the year 2014, or if any such
multi-year Cash Award is in excess of $             (“Multi-Year Floor Amount”),
then $             or             % of any such multi-year Cash Award in excess
of such Multi-Year Floor Amount earned in 2014.

which would otherwise be earned by and payable to the Participant (the amounts
deferred under subparagraphs (a), (b) and (c), together with income or losses on
such amounts, shall collectively be referred to as the “Deferral”), and further
agrees that each election made under this Section 1 shall not be less than
$10,000 annually, as required by Section 4 of the Plan.

Except as provided in Appendix I or Appendix II to this Participation Agreement,
the Participant elects to receive distribution of such Deferral in the form
specified in Section 2. Such distribution will be made or will commence within
thirty (30) days following the end of the Accounting Period for the Plan in
which his Settlement Date occurs. (A Participant’s Settlement Date is the date
on which his or her employment with the Company terminates.) If Participant is a
Specified Employee, distributions based upon a separation from service may be
subject to a six-month delay in distributions.

 

- 1 -



--------------------------------------------------------------------------------

Form of Distribution. The Participant elects that the Deferral shall be
distributed:

 

  q

In a single payment;

 

  q

In              annual installments (may not exceed 10); or

 

  q

A combination of             % in a single payment and             % in
             annual installments (may not exceed 10).

Provided, however, that each installment payment is not less than $10,000.

 

  3.

Investment Preference Request. By completing the information with the Company’s
third party record keeper, the Participant advises the Administrator that he or
she desires to be credited with earnings as if the amounts deferred under the
Plan were invested in accordance with the investment funds set forth in the
Plan. These are the same funds as are available under the Company’s Spectrum
Investment Savings Plan.

The Participant acknowledges that the Administrator may, but is under no
obligation to, direct the amount credited to his Account in accordance with his
Request.

 

  4.

Beneficiary Designation. The Participant must complete an election form to
designate his or her beneficiary. Please contact Amanda Backus, Corporate Human
Resources to review any designated beneficiaries or complete a form as
necessary.

 

  5.

Participant Acknowledgment and Signature. The Participant understands that
participation in the Plan is subject to the terms and conditions contained in
the Plan, and acknowledges having received a copy of the Plan and a summary of
its provisions. The Participant understands that (i) the Deferral made in
Section 1 of this Agreement is irrevocable during a Plan Year and will remain in
effect from Plan Year to Plan Year unless and until it is changed or terminated
in accordance with the terms of the Plan; (ii) subject to Section 3, the amounts
which are credited to his or her Account under the Plan will be, for purposes of
crediting earnings and losses to such amounts, deemed to be allocated among the
Investments designated under the Plan in the same manner as indicated in his or
her Request under the Plan; and (iii) the Beneficiary designation may be changed
at any time by filing a subsequent designation with the Administrator.

The Participant understands that any Deferral under the Plan are assets of the
Company, are not segregated in a separate account solely for the Participant’s
benefit, are not actually invested in the Investments selected by the
Participant, and may be subject to the claims of the Company’s creditors or used
to discharge other legal obligations in the event the Company is declared
insolvent or in the event of a bankruptcy.

IN WITNESS WHEREOF, the Participant has executed this Participation Agreement on
the              day of                         , 20    .

 

 

     

 

  

Print Name of Participant

      Signature of Participant   

 

- 2 -



--------------------------------------------------------------------------------

Received and accepted by the Administrator of the Cooper Tire & Rubber Company
Executive Deferred Compensation Plan this              day of
                        , 20    .

 

 

 

Signature of Administrator or Authorized Representative

  

 

- 3 -



--------------------------------------------------------------------------------

COOPER TIRE & RUBBER COMPANY

INVESTOR CERTIFICATE

 

A.

Name:                                         

Title:                                                                      

 

B.

State of Resident

Please identify the state in which you currently reside:

 

 

 

C.

Signature

BY SIGNING BELOW I AM CERTIFYING THAT THE ABOVE FACTS AS WELL AS THE
REPRESENTATIONS AND WARRANTIES SET FORTH ON PAGE 5 HEREOF ARE TRUE AND ACCURATE
AS OF THE DATE OF MY SIGNATURE.

 

 

Date:                                                                  
                               

     

 

         Signature of Investor   

 

- 4 -



--------------------------------------------------------------------------------

REPRESENTATION AND WARRANTIES

In signing the front hereof I represent and warrant as follows:

a. I am a bona fide resident of the State indicated on the front hereof.

b. I have such knowledge and experience in financial and business matters that I
am capable of protecting my own interest in connection with my decision to
participate in the Cooper Tire & Rubber Company Executive Deferred Compensation
Plan (the “Plan”) and to invest and re-invest amounts credited to my account
under the Plan and in evaluating the merits and risks of participation in the
Plan. I will advise you if in the future I believe this representation is no
longer correct.

c. I have received Cooper Tire & Rubber Company’s (the “Company”) most recent
Annual Report to Stockholders, Proxy Statement and Form 10-K and any Forms 10-Q
or 8-K filed since issuance of the last Annual Report or Form 10-K. I have been
provided, to my satisfaction, the opportunity to ask questions concerning the
terms and conditions of participating in the Plan and the documents provided in
connection therewith, have had all such questions answered to my satisfaction
and have been supplied all additional information as I have deemed necessary to
evaluate this investment. I am satisfied that, whether or not I chose to utilize
it, I have effective access to all material information about the Company by
reason of my relationship to the Company and one or more of its officers,
directors, or other participants.

d. I understand that participation in the Plan and investments and
re-investments of amounts credited to my account thereunder involves a degree of
risk and I am familiar with the type of investment which the same constitutes,
and have reviewed such investment with tax and legal counsel to the extent that
I deemed such review to be advisable. I specifically recognize that amounts
credited to my account pursuant to the Plan constitute unfunded obligations of
the Company.

e. I am aware that during my lifetime my right to participate and my interests
in the Plan may not be transferred. I am also aware that there are very
significant limitations on my ability to receive any part of my account
balances. Therefore, I specifically recognize that it may not be possible to
liquidate this investment readily and that it may be necessary to hold this
investment for an indefinite period.

f. My participation in the offered Plan interests and investments and
re-investments under the Plan are solely for my own account, for investment, and
not with a view to or for any distribution, resale, subdivision or
fractionalization thereof in connection with any distribution of securities
within the meaning of the Securities Act of 1933, as amended. I am the sole and
true party in interest and I am not participating or purchasing for the benefit
of any other person, nor in a fiduciary capacity for any other person.

g. I recognize that if I have any questions or inquiries relating to the Plan,
my participation in the Plan or if I need to update any of the representations
or warranties here made, I may contact the Administrator of the Plan c/o the
Company’s Human Resources Department or Treasurer. I am also aware that I may
have a purchaser representative assist me now or at any time during my
participation in the Plan.

 

- 5 -



--------------------------------------------------------------------------------

EXECUTIVE DEFERRED COMPENSATION PLAN

PARTICIPATION AGREEMENT

APPENDIX I

IN-SERVICE DISTRIBUTION OF 2014 DEFERRALS

I hereby irrevocably elect to receive             % of the value of any
compensation deferred by me that would otherwise have been paid to me in 2014
(including Investments gains and losses on such amounts) as follows:

 

_                in one lump sum on                                            
      (Date)                  _                in              equal annual
installments (two through ten),       commencing on
                                                           (Date)        

Payment of amounts deferred in 2014 cannot be made or commence prior to
January 1, 2017.

If my employment terminates for Cause, or due to my death, prior to the making
or commencement of the foregoing payment to me, the entire amount will be paid
in a lump sum within 30 days after the end of the Accounting Period in which the
termination of employment occurs, subject to the “Specified Employee” definition
under the Plan and Internal Revenue Code Section 409A.

 

 

     

 

  

Print Name of Participant

      Signature            

 

        

Date

        

 

- 6 -



--------------------------------------------------------------------------------

EXECUTIVE DEFERRED COMPENSATION PLAN

PARTICIPATION AGREEMENT

APPENDIX II

DELAYED DEFERRAL DISTRIBUTION

I hereby elect to delay beyond the date on which my employment terminates
distribution of the percentage of my Deferral (including investment gains and
losses) set forth below, as follows:

Percentage of Deferral to be delayed:             %

 

 

¨  

I would like payment of the above amount to be made in one lump sum on

                                    .                 (Date)               ¨  

I would like payment of the above amount to be made in equal annual installments
two

        through ten), commencing on                         .        
                                                           (Date)      

I understand that the date selected under either of the options set forth above
cannot be later than my 65th birthday.

If my employment terminates for Cause, or due to my death, prior to the making
or commencement of the foregoing payment to me, the entire amount will be paid
in a lump sum within 30 days after the end of the Accounting Period in which the
termination of employment occurs, subject to the “Specified Employee” definition
under the Plan and Internal Revenue Code Section 409A.

 

 

  

 

  

Name of Participant

   Signature         

 

     

(Date)

     

 

- 7 -